This appeal is taken by the defendant Kinmonth only. The executors of W. Harvey Jones, deceased, have made payment of one-half of the sum thus found to be due.
The point made by appellant here is that "if interest is nevertheless to run upon a decree that was satisfied as a matter of law on March 2d 1939, then it should not run beyond January 16th or January 17th, 1940, when there was deposited with the clerk of the Court of Chancery in cash a *Page 104 
sum representing more than was due under the decree when the deposit was made;" and that, at all events, "the running should certainly stop when the money" was actually paid over by the clerk to the substituted trustee.
We concur in the reasoning and conclusion of the learned Vice-Chancellor in this regard; and the order is accordingly affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, THOMPSON, JJ. 15.
For reversal — None.